Citation Nr: 1433768	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-15557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disability, characterized as posttraumatic stress disorder (PTSD) with alcohol and substance abuse, and depression.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and T.D.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran had active duty from August 1955 to July 1958.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2014, the Veteran testified at the RO before the undersigned, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC.  A transcript (Tr.) of the proceeding has been associated with the Veteran's electronic (Virtual VA) claims file.

Also, as an initial matter, the Board notes that the RO considered the Veteran's service connection claims as two separate claims: one for service connection for PTSD with alcohol and substance abuse, and one for service connection for depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Veteran's claim for service connection for PTSD also encompasses his diagnosis during the appeal period of depression.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See May 2014 Form 21-8940.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a mental disorder characterized as PTSD with alcohol and substance abuse, and depression.  The Veteran claims that his mental condition is related to stressors he experienced during service in Vietnam during his period of service from 1955 to 1958.  Specifically, the Veteran claims that he was part of a combat mission in which he parachuted into Vietnam "to kill enemy military people."  May 2014 Stressor Statement.  The Veteran stated that during the mission, he mistakenly shot a hut filled with women and children.  See January 2010 Medical Record.  The Veteran further reported that he witnessed the death of many of his squad mates who were dropped into the river.  Id.  The Veteran reported that he was taken hostage, and that his captors "got violent for information."  May 2014 Stressor Statement.  He further stated that he was shot in the leg while evacuating the country.  See January 2010 Medical Record.  The Veteran reported that as a result of these experiences, he did not talk for over a year.  Id; May 2014 Stressor Statement.  He claims that he currently experiences anxiety, depression and other psychiatric symptoms as a result of his experiences.  See February 2010 Claim.

The RO denied the Veteran's claim for service connection for PTSD because he did not have a current diagnosis of PTSD, and because it could not verify his reported stressors due to his military records and service treatment records (STRs) being lost or destroyed by a fire at the National Archives and Records Administration on July 12, 1973.  Additionally, the RO denied the Veteran's claim for service connection for depression finding that there was no evidence of a nexus between the Veteran's current depression and service.  

I.  Verification of the Circumstances of the Veteran's Service and PTSD Stressors 

The Board finds that this matter must be remanded to the RO for further development of evidence to verify the circumstances of the Veteran's service and/or reported stressors.  As stated above, the RO determined that the Veteran's military records and STRs were lost or destroyed.  Pursuant to 38 U.S.C.A § 5103A, the Secretary is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits." 38 U.S.C.A § 5103A(a), (b).  Where a claimant's records are lost or destroyed, VA has a "heightened" duty to assist the claimant that includes advising him that his records were lost, advising him to submit alternative forms of evidence to support his claim, and assisting him in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  In this case, the RO advised the Veteran that his military records and STRs were lost or destroyed and informed him of the alternative types of evidence he could submit to support his claim.  See May & June 2010 Letters.  However, it does not appear that the Veteran was asked to provide more specific information regarding his claimed stressors, such as dates (if not a specific date for each incident, at least a three-month range of time during which the incident occurred), names of other people involved, and specific locations (more specific than just "Vietnam").  It is not clear whether the RO has explained to the Veteran that such specificity is required in order to attempt to verify the stressors.  Additionally, the Veteran submitted a stressor statement in connection with his appeal that was not available to the RO.  Thus, the Board finds that the RO should request additional information from the Veteran regarding the claimed stressors.  If the Veteran provides enough additional details, then the RO should request that the United States Army and Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's reported stressors.

II.  Medical Opinion/Examination

The Board also finds that this matter must be remanded to the RO for a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran has been diagnosed with depression, his stressor statements evidence that an event occurred in service, and there is an indication in the record that the Veteran's psychiatric disability is associated with his service; however, there is insufficient nexus evidence in the record for a decision on the claim.  As such, the Veteran must be afforded a VA medical opinion to substantiate his claim.  

Additionally, the Board notes that during the pendency of the Veteran's claim, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  As is relevant here, a veteran's lay testimony alone may establish the occurrence of the reported in-service stressor if: (1) the reported stressor related to the veteran's "fear of hostile military or terrorist activity," (2) a VA, or VA-contracted psychiatrist or psychologist confirms that the reported stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the reported stressor, and (3) the reported stressor is consistent with the places, types, and circumstances of the veteran's service.  See 38 C.F.R. § 3.304(f)(3).  The provisions of this revised regulation apply to applications for service connection for PTSD that are appealed to the Board on or after July 12, 2010.  Thus, the amended regulation applies in this case.  As such, the medical opinion requested in support of the Veteran's claim should include specific findings responsive to the above criteria.

III.  Supplemental § 5103 Notice

Finally, the Veteran has not been provided with notice of the specific requirements for establishing service connection for PTSD under the revised regulation, noted above.  See 38 C.F.R. § 3.304(f) (2013) (effective on and after July 13, 2010).  On remand, this should be remedied.  See 38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide § 5103 notice advising the Veteran and his representative of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f)(3) (2013), and the evidence necessary to support a claim for service connection under this provision.

2. Contact the Veteran and request that he provide the names and addresses of all medical care providers, both VA and private, who treated him for PTSD, depression or any other psychiatric disorder.  After securing any necessary release, request any relevant records identified that are not already part of the record.  If any requested records are not available, the Veteran should be notified of such.

3. Invite the Veteran to submit any additional medical evidence, including medical treatment and hospitalization records, or other clinical evidence, which lies within his own possession, of the nature and etiology of his psychiatric disability.  The Veteran should be provided an appropriate amount of time to submit this evidence.

4. Request that the Veteran provide more specific information regarding the claimed stressors, and explain that additional specificity is needed before VA can attempt to verify the stressor.  In particular, notify the Veteran that if he cannot recall the specific date of a claimed stressor, he must at least provide a three-month window of time during which the stressor occurred in order to allow for an attempt to be made at corroboration.  Also notify the Veteran that additional detail is needed required the location of the claimed stressors (claiming they occurred in Vietnam is not sufficiently specific).  Finally, please notify the Veteran that the names of the other individuals who were injured or killed or held captive (as he has described in his stressor statements) will greatly assist VA in attempting to corroborate these stressors.  If the Veteran provides sufficient details, then request that the JSRRC perform searches of all available and appropriate records in an effort to verify the alleged in-service stressors.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), continue efforts to locate such records until reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If no such records are available or the stressors are not capable of corroboration, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant records in his own possession. 

5. After completing the development indicated in items 1-4, obtain a medical opinion from a VA or VA-contracted psychiatrist or psychologist concerning the nature and etiology of any current acquired psychiatric disorder, to expressly include PTSD and depression.   The Board notes that during the hearing, the Veteran's representative requested that the Board order a consulting opinion, but not an examination, if possible.  See Hearing Tr. at 7.  As such, the RO should request that the VA examiner review the entire claim file and provide an opinion addressing the issues outlined in detail below.  If the examiner cannot provide an opinion without an examination, the RO should notify the Veteran and his representative and schedule an examination.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  

The VA examiner's report should address the following:

(a)  Diagnose all current psychiatric disabilities and provide full multi-axial diagnoses under the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

(b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the DSM- IV. 

(c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated and expressly state whether any such stressor is related to the Veteran's fear of hostile military or terrorist activity.

(d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including depression, was caused or aggravated by one or more of the Veteran's reported in-service stressors or by any other aspect of his qualifying active service.

(e) For any acquired psychiatric disorder found to be service-related, state whether it is at least as likely as not (50 percent or greater probability) that such a disorder caused or aggravated any current substance abuse disorder.

In reaching his or her conclusions, the examiner must specifically consider: (1) the Veteran's medical record which contain his description of his stressors; (2) the Veteran's May 2014 stressor statement; and (3) the opinion from the Veteran's private physician diagnosing PTSD and opining that the Veteran's current PTSD symptoms are more likely than not related to his in-service experiences. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

6. Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



